Citation Nr: 1601753	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a lumbar strain with intervertebral disc syndrome (IVDS) (referred to as lumbar spine disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, prior to September 23, 2015.

3.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity, from September 23, 2015.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the Veteran's appeal with instruction to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his conditions.  Relevant records were obtained and a VA examination was conducted in September 2015.  The Board is therefore satisfied that the instructions in its April 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was not productive of unfavorable ankylosis of the entire spine or the functional equivalent thereof, or of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

2.  Prior to September 23, 2015, the Veteran's radiculopathy of the left lower extremity was productive of mild incomplete paralysis of the sciatic nerve. 

3.  From September 23, 2015, the Veteran's radiculopathy of the left lower extremity was productive of moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for a lumbar strain with IVDS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, prior to September 23, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an evaluation of 40 percent, but not in excess thereof, for radiculopathy of the left lower extremity, from September 23, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his lumbar spine disability and associated left lower extremity radiculopathy in October 2011 and in September 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims increased ratings for his lumbar spine disability and associated radiculopathy of the left lower extremity.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since the Veteran is already in receipt of a 50 percent rating, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran is currently in receipt of a 50 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Disabilities of the lumbosacral spine are evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, the Veteran's current 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a rating for radiculopathy of his left lower extremity, manifested by paralysis of the sciatic nerve, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for moderately severe incomplete paralysis, an evaluation of 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy, and an evaluation of 80 percent is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's lumbar spine disability together with his associated radiculopathy ratings, during the appeal period the Veteran is in receipt of a combined rating of 55 to 60 percent.  The next higher rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

VA treatment records include an October 2010 physical therapy consultation at which the Veteran's physical therapist noted a range of motion for his lower back within normal limits.  Records also include an October 2010 neurology consultation, at which the Veteran reported back tightness with intermittent, severe, sharp pains, as well as radiation into the left leg associated with numbness.  Left leg pain and numbness started in the buttock and radiated down the center of the leg before stopping at the calf.  There was not weakness or incontinence.  Muscle tone, bulk, and strength were normal, as were reflexes and sensation to pinprick and vibration.  Based on an abnormal electromyography study (EMG), the neurologist diagnosed very mild left L4-5 radiculopathy.  In November 2010, his physical therapist noted that his range of motion had improved.  In June 2011, he reported further worsening of his back pain, but no weakness, bowel changes, bladder changes, or gait instability.  He was prescribed injections.  

In his June 2011 claim, the Veteran reported a worsening of his back condition.

VA treatment records further reflect that in August and September of 2011 the Veteran reported that his back pain had not improved and sought further treatment options.  A September 2011 MRI showed stable appearance of the diffuse disc bulge with superimposed extrusion at L4-L5 causing bilateral lateral recess stenosis.  There was no significant foraminal narrowing.

Private treatment records show that in September 2011 the Veteran began chiropractic care.  He reported lower back problems localized to his entire lower back which bother him constantly.  Discomfort, worsening with time, was described as a sharp, shooting numbness that was sharp and shooting with motion.  Forward flexion was measured to 40 degrees with pain.  Right lateral flexion was to 20 degrees with pain.  Extension and left lateral flexion were both to 25 degrees.  The Veteran continued to receive periodic chiropractic adjustments through January 2012, by which time the Veteran reported that he would be ready to resume light jogging in the coming weeks.

The Veteran underwent a VA examination in October 2011.  He reported difficulty in walking due to back and leg pain, limited to 30 yards and taking 10 minutes to do so.  He reported falls due to his lumbar spine disability.  He reported stiffness, fatigue, spasms, decreased motion, and paresthesia.  He reported weakness of the spine and leg.  He denied bowel problems, bladder problems, and erectile dysfunction due to his lumbar spine disability.  Left leg pain was severe and constant.  He denied any incapacitation resulting from his disability, but reported functional impairment affecting rest, sleep, work, getting dressed, using restroom, and walking.  The examiner noted that the Veteran walked with cane and limped with his left leg.  His posture was lumped at the waist.  Walking was unsteady and required a brace and a cane, but the cane was attributed to a right knee condition.  On examination, there was evidence of radiating pain on movement and muscle spasm producing an abnormal gait.  There was no tenderness.  There was guarding of movement affecting the spinal contour.  Muscle tone was abnormal.  There was unfavorable ankylosis of the lumbosacral spine, which prevented range of motion testing.  Neurological examination revealed no sensory deficits.  The examiner diagnosed lumbar strain with IVDS, with likely involvement of the left sciatic nerve.  The effect on the Veteran's occupation was severe pain requiring medication to be functional.  The effect on his daily activity was severe pain requiring medication and stretching with walking before he is able to perform tasks.  He cannot run or lift and has severe spasms.

VA treatment records show that in February 2012 the Veteran reported that his chronic low back pain had improved with chiropractic care.   He still suffered left leg pain, but he was doing better than he had been.  He reported bowel and bladder problems.

In his April 2012 notice of disagreement in regards to his left leg, the Veteran stated that he suffered pain that was severe and constant.

Private treatment records reflect that in May 2012 the Veteran again sought chiropractic treatment.  His forward flexion was measured at 75 degrees and extension was measured at 20 degrees.  Left lateral flexion was 20 degrees and right lateral flexion was 25 degrees.  Left rotation was 20 degrees and right rotation was 25 degrees.  He continued receiving chiropractic adjustments through August 2012.

VA treatment records reflect that in May 2012 the Veteran reported increased low back and left leg pain.  The character of the pain had changed to burning.  He further noted mild weakness in his left foot.  At an October 2012 neurology consultation, the Veteran reported left lower extremity pain radiating into the left lateral calf and dorsum left foot.  There was no weakness and intermittent numbness.  Gait and sensation were intact and reflexes were normal.  The neurologist noted that a July 2012 lumbar spine MRI evidenced the same diagnosis as previous studies.  In January 2013, the Veteran reported the same back pain and said that his bowels and bladder were fine.  Painful range of motion was noted.  The Veteran reported worsening back pain in June 2013.

Private treatment records reflect that in July 2013 the Veteran again began chiropractic care.  Forward flexion was measured at 80 degrees and extension was measured at 25 degrees.  Left lateral flexion was 25 degrees and right lateral flexion was 30 degrees.  Left lateral rotation and right lateral rotation were both 25 degrees.  The Veteran attended a second appointment, also in July 2013.  He then ceased treatment until December 2013.  At that time, forward flexion was measured at 70 degrees and extension was measured at 15 degrees with pain.  Left lateral flexion was 20 degrees and right lateral flexion was 25 degrees.  Left lateral rotation was 20 degrees and right lateral rotation was 25 degrees.  The Veteran attended two more appointments in December 2013.  

VA treatment records indicate that the Veteran reported increased leg pain in November 2013.  He reported in March 2014 that his pain is more bearable with chiropractic and acupuncture referrals.  

Private treatment records indicate that in April 2014 the Veteran again began chiropractic care.  Forward flexion was measured at 75 degrees and extension was measured at 25 degrees.  Left lateral flexion was 25 degrees and right lateral flexion was 30 degrees.  Left lateral rotation and right lateral rotation were both 25 degrees.  The Veteran continued chiropractic care through May 2014.

VA treatment records indicate that in September 2014, the Veteran reported that pain was daily and 6/10 at worst.  He became less active, and was unable to go fishing or play basketball due to pain.  The Veteran arrived at an October 2014 physical therapy appointment without assistive device and without gait deviation apart from slow, measured steps.  Lumbar flexion was 50 percent of normal and other planes 75 percent.  Reflexes were intact; muscle strength was normal except for left ankle inversion which was 4/5.  A report from a February 2015 MRI of the lumbar spine showed that the Veteran's condition was unchanged since his July 2012 MRI, but progressed since September 2011.  In April 2015, the Veteran again reported ongoing back pain.  At his May 2015 physical therapy appointment, the Veteran exhibited the same range motion as in October 2014 and again ambulated into the clinic without assistive devices or gait deviation apart from slow, measured steps.

The Veteran underwent another VA examination on September 23, 2015.  He reported constant pain with stiffness in his low back, and a shooting pain down his left leg with tingling.  He reported functional loss from stiffness.  He denied flare-ups.  The Veteran's gait was normal.  Forward flexion was limited to 30 degrees.  Extension and right and left lateral flexion were to 15 degrees.  Right lateral rotation and left lateral rotation were both to 20 degrees with pain.  Repetitive use, observed and over time, did not lead to additional functional loss.  There was no evidence of pain with weight bearing.  There was no localized tenderness, pain on palpation, guarding, or muscle spasm.  Reflexes and muscle strength were normal and there was no muscle atrophy.  Sensation to light touch testing was normal and straight leg raising tests were positive on the left side.  Radiculopathy symptoms in the left lower extremity were moderate.  There was no ankylosis.  There were no other neurologic abnormalities, including bowel or bladder problems.  There were no incapacitating episodes reported.  The Veteran did not use assistive devises for locomotion.  The examiner found that the Veteran's lumbar spine condition and associated leg condition impacted his ability to work in that he could only walk for 50 yards, he could only climb one flight of stairs, he could not climb a ladder, he could only stand for 10 minutes, he could only sit for 30 minutes, he cannot perform tasks requiring frequent or repetitive bending, and he cannot lift, push, or pull more than 15 pounds.  The examiner diagnosed the Veteran's incomplete paralysis of the sciatic nerve as moderately severe.

The Board finds that an evaluation in excess of 50 percent is not warranted for the Veteran's lumbar spine disability.  His current 50 percent rating under the General Formula is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating under the General Formula is warranted only for unfavorable ankylosis of the entire spine.  The Veteran does not have a service-connected cervical spine disability, and in any event, the record does not support a finding of such ankylosis.  The Veteran's October 2011 VA examination showed ankylosis of the thoracolumbar spine only, but the bulk of the medical evidence shows no signs of ankylosis of any kind.  Indeed, the Veteran has regularly been measured for ranges of motion, and in January 2012 he stated he felt well enough for light jogging.  If the Veteran's spine were indeed ankylosed, such ranges of motion would not be measured.  Furthermore, the Veteran has denied flare-ups, and the Board finds that the pain on motion and stiffness he has reported are well below the functional equivalent of ankylosis of the entire spine.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lumbar spine disability is productive of ankylosis of the entire spine or the functional equivalent thereof, and an evaluation in excess of 50 percent under the General Formula is therefore not warranted.  Likewise, the Board finds that a higher rating under the IVDS formula is not warranted, as the Veteran has denied incapacitating episodes and there is no evidence of their existence in his medical records or elsewhere.

As to additional separate ratings for associated neurological abnormalities under the General Formula, the Board finds that the evidence weighs against any separate ratings beyond the Veteran's current rating for left lower extremity radiculopathy.  There is no evidence in the record of right lower extremity radiculopathy.  While there are isolated instances in the record of the Veteran reporting bowel and bladder difficulties, no specific diagnosis was given, and the Veteran has since denied bowel or bladder difficulties as recently as his September 2015 VA examination.  The Board therefore finds that evidence weighs in favor of a finding that these difficulties reflected acute conditions and were not indicative of a chronic neurological abnormality, and separate ratings are therefore not warranted.

The Board further finds that, prior to September 23, 2015, the Veteran's radiculopathy of the left lower extremity was productive of mild incomplete paralysis of the sciatic nerve.  In October 2010, the Veteran's VA neurologist assessed the radiculopathy as "very mild" based on his EMG results.  In October 2012, the Veteran's neurologist noted that gait and sensation were intact and reflexes were normal.  There is no objective evidence in the record of worsening of this condition since the Veteran's October 2010 very mild EMG.  For these reasons, the Board finds that the evidence weighs in favor of a finding that, prior to September 23, 2015, the Veteran's radiculopathy of the left lower extremity was productive of mild incomplete paralysis of the sciatic nerve, and an evaluation in excess of 10 percent is therefore not warranted for this period.

The Board further finds that, from September 23, 2015, the Veteran's radiculopathy of the left lower extremity was productive of moderately severe incomplete paralysis of the sciatic nerve.  The Veteran is currently in receipt of a 20 percent rating for this period, warranted for moderate incomplete paralysis of the sciatic nerve.  The only evidence in the record for this period, however, is the Veteran's September 23, 2015 VA examination report.  The examiner specifically diagnosed the Veteran with moderately severe incomplete paralysis of the sciatic nerve, which warrants a higher rating of 40 percent.  Ratings in excess of 40 percent are warranted for severe incomplete paralysis with marked muscular atrophy, or complete paralysis.  The examiner made clear findings that there was no muscle atrophy or complete paralysis, and there is no evidence of contradictory findings elsewhere in the record.  For these reasons, the Board finds that a rating of 40 percent, but not in excess thereof, is warranted for this period.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, limited motion, stiffness, and difficulties with tasks such as walking, sitting, standing, and climbing stairs are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine and associated radiculopathy are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

ORDER

An evaluation in excess of 50 percent for a lumbar strain with IVDS is denied.

An initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, prior to September 23, 2015, is denied.

An evaluation of 40 percent, but not in excess thereof, for radiculopathy of the left lower extremity, from September 23, 2015, is granted, subject to the laws and regulations governing the payment of VA benefits.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


